DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 2/5/2021 regarding the patentability of the present claims have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Mizutani reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katami et al., WO 2017/111034 A1 (previously-cited, citations are to the English translation previously-provided) in view of Mizutani et al., US 2015/0346408 (newly-cited in the present Office Action).
Regarding Claim 1, Katami discloses:  A polarizing plate for light emitting displays in which a polarizing film, a first adhesive layer or a bonding layer, a retardation layer, and a third adhesive layer are sequentially stacked (a polarizer, a second pressure-sensitive adhesive layer, a retardation film, and a third pressure-sensitive adhesive layer may be stacked in this order; pages 1, 16 and FIGS. 1a, 1b, 1c, 2, 3, 4 of Katami), the polarizing plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a UV absorber including at least one of an indole UV absorber, a phenylbenzotriazole UV absorber, and a triazine UV absorber (ultraviolet absorber, which may include a triazine type ultraviolet absorbing agent, and a dye compound, which may include an indole compound; pages 2, 3, 8-10, 17, 18 of Katami);
wherein: the UV absorber has a maximum absorption wavelength of 370 nm or higher 
the polarizing plate has a light transmittance of 5% or less in a wavelength range of about 400 nm to about 405 nm (average transmittance of the pressure-sensitive adhesive layer at a wavelength of 300 to 400 nm is preferably 5% or less, and more preferably 2% or less; pages 2, 9, 13, 14 of Katami; the Examiner notes that the UV absorber is the cause of reduction in transmissivity of the polarizing plate of Katami, the other components being substantially transparent, and thus the values of transmittance of the UV absorber are substantially that of the polarizing plate of Katami, furthermore, Katami specifically intends avoidance of affecting the light emission of the organic EL element of the device [see, e.g., page 9 of Katami]);
and light transmittance of 35% or higher in a wavelength range of about 440 nm to about 450 nm (average transmittance of the pressure-sensitive adhesive layer at a wavelength of 450 to 500 nm is preferably 70% or more; pages 2, 9, 13, 14 of Katami; the Examiner notes that the UV absorber is the cause of reduction in transmissivity of the polarizing plate of Katami, the other components being substantially transparent, and thus the values of transmittance of the UV absorber are substantially that of the polarizing plate of Katami, furthermore, Katami specifically intends avoidance of affecting the light emission of the organic EL element of the device [see, e.g., page 9 of Katami]).

Katami does not appear to explicitly disclose:
the first adhesive layer has a modulus of 5.times.10.sup.4 Pa or higher at 80.degree. C. and a modulus of 1.times.10.sup.5 Pa or higher at 30.degree. C.;
the third adhesive layer has a modulus of 5.times.10.sup.4 Pa to 1.times.10.sup.6 Pa at 80.degree. C. and a modulus of 1.times.10.sup.5 Pa to 3.times.10.sup.6 Pa at 30.degree. C
a modulus ratio of the third adhesive layer to the first adhesive layer at 80.degree. C. ranges from 1:0.8 to 1:1.2.
Mizutani is related to Katami with respect to manufacture of display device including polarizing plates.
Mizutani teaches:
the first adhesive layer has a modulus of 5.times.10.sup.4 Pa or higher at 80.degree. C. and a modulus of 1.times.10.sup.5 Pa or higher at 30.degree. C. (in a layer stack of a liquid crystal display device, with pressure sensitive adhesive layers at both sides of an optical film, a first pressure sensitive adhesive layer 21 may have a storage elastic modulus of 1.0.times.10.sup.4 Pa to 1.0.times.10.sup.6 Pa at 80 degrees C, and a storage elastic modulus of 5.0.times.10.sup.4 Pa to 1.0.times.10.sup.6 Pa at 25 degrees C; paragraphs [0043]-[0046] of Mizutani; the Examiner notes that a difference of 5 degrees would not impart an appreciable difference to the storage modulus);
the third adhesive layer has a modulus of 5.times.10.sup.4 Pa to 1.times.10.sup.6 Pa at 80.degree. C. and a modulus of 1.times.10.sup.5 Pa to 3.times.10.sup.6 Pa at 30.degree. C (a second pressure sensitive adhesive layer 22 may have a storage elastic modulus of 1.0.times.10.sup.3 Pa to 1.0.times.10.sup.6 Pa at 80 degrees C, and a storage elastic modulus of 5.0.times.10.sup.4 Pa to 5.0.times.10.sup.6 Pa at 25 degrees C; paragraphs [0053]-[0063] of Mizutani, but see especially paragraphs [0054], [0061] of Mizutani; the Examiner notes that a difference of 5 degrees would not impart an appreciable difference to the storage modulus); and
a modulus ratio of the third adhesive layer to the first adhesive layer at 80.degree. C. ranges from 1:0.8 to 1:1.2 (Mizutani discloses that first pressure sensitive adhesive layer 21 and second pressure sensitive adhesive layer 22 may have identical values of storage elastic modulus at 80 degrees C, specifically 1.0.times.10.sup.6 Pa, and thus the modulus ratio of these layers is 1-to-1, i.e, 1:1, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed storage modulus of Mizutani for the adhesives of Katami because such modulus, at higher temperatures, imparts level difference followability to the pressure sensitive adhesive, resulting in suppression of generation of bubbles and peeling, and at lower temperatures, suppresses defects such as a position shift of the member during actual use and protrusion of the pressure sensitive adhesive, and further avoids glue contamination, yet ensuring proper adhesiveness, as taught in paragraphs [0020]-[0022], [0043], [0045], [0055], [0061], [0062] of Mizutani.

Regarding Claim 2, Katami-Mizutani discloses:  wherein the UV absorber is contained in at least one of the first adhesive layer and the third adhesive layer (pressure-sensitive adhesive composition comprises the ultraviolet absorber and the dye compound; pages 2, 3, 8 of Katami).

Regarding Claim 5, Katami-Mizutani discloses:  wherein the UV absorber has a maximum absorption wavelength of 380 nm to 420 nm (the maximum absorption wavelength of the ultraviolet absorber is preferably 320 to 380 nm, and the dye compound may have a maximum absorption wavelength of 380 to 420 nm; pages 8-10 of Katami).

Regarding Claim 6, Katami-Mizutani does not appear to explicitly disclose:  wherein the UV absorber has an absorbance of 0.5 AU to 1.0 AU, as measured at a maximum absorption wavelength at a concentration of 10 mg/L in chloroform (per 1 cm path length) (absorbance at the maximum absorption wavelength is 1.0, wherein the measurement 

Regarding Claim 15, Katami-Mizutani discloses:  wherein the polarizing film includes a polarizer, a first protective layer on one surface of the polarizer, and a second protective layer on another surface of the polarizer (polarizing film having a transparent protective film on at least one side; page 14 of Katami).

Regarding Claim 18, Katami-Mizutani discloses:  A light emitting display comprising the polarizing plate according to claim 1 (the device of Katami is an organic electroluminescence display device [OLED]; page 1 of Katami).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katami in view of Mizutani and further in view of Nam et al., US 2015/0247070 (previously-cited).
Regarding Claim 7, Katami-Mizutani does not appear to explicitly disclose:  wherein the UV absorber has a melting point of 200.degree. C. or less.
Nam is related to Katami-Mizutani with respect to manufacture of display device and polarizing plates therein.
Nam teaches:  wherein the UV absorber has a melting point of 200.degree. C. or less (glass transition temperature of about -45.degree. C. or higher; paragraphs [0026], [0035], [0088] and TABLE 1 of Nam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the UV absorber melting point of Nam for the UV absorber of Katami-Mizutani because such melting point provides stress relaxation for the 

Regarding Claim 16, Katami-Mizutani discloses:  wherein the polarizing plate has a haze of 5% or less (haze of 0.2%; page 20 of Katami).
Katami-Mizutani does not appear to explicitly disclose:  measured under at least one of the following conditions: i) after being allowed to stand at 80.degree. C. for 250 hours, ii) after being allowed to stand at 60.degree. C. and 90% RH for 250 hours.
Nam is related to Katami-Mizutani with respect to manufacture of display device and polarizing plates therein.
Nam teaches:  measured under at least one of the following conditions: i) after being allowed to stand at 80.degree. C. for 250 hours, ii) after being allowed to stand at 60.degree. C. and 90% RH for 250 hours (specimens were left at 80.degree. C. for 250 hours or at 60.degree. C. and 90% RH for 250 hours; paragraphs [0078], [0099], [0104] of Nam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the measuring conditions of Nam for the polarizing plate of Katami-Mizutani because such measuring conditions enable testing of the device’s moist-heat resistance, as taught in paragraphs [0078], [0099], [0104] of Nam.

Claims 3, 4, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katami in view of Mizutani and further in view of Iida et al., US 2015/0293407 (previously-cited).
Regarding Claim 3, Katami-Mizutani does not appear to explicitly disclose:  wherein the retardation layer is a sequential stack of a first retardation film, a second adhesive layer or a bonding layer, and a second retardation film
Iida is related to Katami-Mizutani with respect to manufacture of polarizing plates for display device.
Iida teaches:  wherein the retardation layer is a sequential stack of a first retardation film, a second adhesive layer or a bonding layer, and a second retardation film (second retardation layer 13 is bonded to a surface of the first retardation layer 12 on a side opposite to the first polarizer 11 through a pressure-sensitive adhesive layer or adhesive layer 14; paragraphs [0047], [0048], [0081], [0093] and FIG. 1 of Iida).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dual retardation layer configuration of Iida for the retardation layer of Katami-Mizutani because a dual retardation layer configuration solves the problems of a decrease in contrast and a change in display color being visually recognized when the display device is observed from different angles, as well as reducing light leakage in the oblique direction in a black state of a liquid crystal display device, and enables individual adjustment of refractive indexes of the two layers to reduce thickness while still providing an effective result, as taught in paragraphs [0003], [0042], [0093] of Iida.

Regarding Claim 4, Katami-Mizutani-Iida discloses:  wherein the UV absorber is contained in at least one of the first adhesive layer, the second adhesive layer, and the third adhesive layer (pressure-sensitive adhesive composition comprises the ultraviolet absorber and the dye compound; pages 2, 3, 8 of Katami).

Regarding Claim 8, Katami-Mizutani-Iida discloses:  wherein the UV absorber is present in an amount of about 0.1 wt % to about 5.0 wt % in at least one of the first adhesive layer, the second adhesive layer, and the third adhesive layer (ultraviolet absorber may be about 0.1 to 5 parts by weight, more preferably about 0.5 to 3 parts by weight; 

Regarding Claim 10, Katami-Mizutani-Iida discloses:  wherein each of the first retardation film and the second retardation film includes at least one of a resin film, a liquid crystal film, and a liquid crystal coating layer (first retardation layer may include: a polycarbonate-based resin; a polyester-based resin such as polyethylene terephthalate or polyethylene naphthalate; a polyarylate-based resin; a polyimide-based resin; a cyclic polyolefin-based (polynorbornene-based) resin; a polyamide resin; and a polyolefin-based resin such as polyethylene or polypropylene, and the second retardation layer may include an acrylic-based resin, a styrene-based resin, a maleimide-based resin and a fumarate-based resin; paragraphs [0040], [0041] of Iida).

Regarding Claim 11, Katami-Mizutani-Iida discloses:  wherein the second adhesive layer has a modulus of 1.times.10.sup.5 Pa or higher at 30.degree. C. and a modulus of 5.times.10.sup.4 Pa or higher at 80.degree. C (pressure sensitive adhesive layer having a storage elastic modulus of 5.0.times.10.sup.4 Pa to 1.0.times.10.sup.6 Pa at 25 degrees C, and a storage elastic modulus of 1.0.times.10.sup.4 Pa to 1.0.times.10.sup.6 Pa at 80 degrees C; paragraphs [0043]-[0046] of Mizutani; wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed storage modulus of Mizutani for the adhesive between the retardation layers, because of the advantages explained above in the rejection of Claim 1, specifically that such modulus, at higher temperatures, imparts level difference followability to the pressure sensitive adhesive, resulting in suppression of generation of bubbles and peeling, and at lower temperatures, suppresses defects such as a position shift of the member during actual use and protrusion of the pressure sensitive adhesive, and further avoids glue contamination, yet ensuring proper adhesiveness,  the Examiner notes that a difference of 5 degrees would not impart an appreciable difference to the storage modulus).

Regarding Claim 12, Katami-Mizutani-Iida discloses:  wherein the second adhesive layer has a thickness of 1 .mu.m to 80 .mu.m (adhesive layer having a thickness, preferably, of 0.1 .mu.m to 5.0 .mu.m, more preferably, of 0.2 .mu.m to 2.0 .mu.m; paragraphs [0049], [0087]-[0089] and TABLE 3 of Iida).

Regarding Claim 13, Katami-Mizutani-Iida discloses:  wherein at least one of the first adhesive layer, the second adhesive layer, and the third adhesive layer is formed of a composition for adhesive layers including a copolymer of a monomer mixture including an alkyl group-containing (meth)acrylate, a hydroxyl group-containing (meth)acrylate, and a carboxylic acid group-containing monomer (copolymer containing a branched (meth)acrylic acid alkyl ester as a monomer unit in a base polymer of a pressure sensitive adhesive that forms the pressure sensitive adhesive layer; paragraphs [0060], [0069]-[0074], [0135] of Mizutani).

Regarding Claim 14, Katami-Mizutani-Iida discloses:  wherein the composition for adhesive layers includes at least one of a curing agent and a silane coupling agent (pressure sensitive adhesive composition may contain a silane coupling agent; page 10 of Katami).

Claims 3, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katami in view of Mizutani and further in view of Hasegawa et al., US 2019/0235148 (previously-cited).
Regarding Claims 3, 9 and 17, Katami-Mizutani discloses:  the UV absorber is contained in the first adhesive layer or the third adhesive layer (pressure-sensitive adhesive composition comprises the ultraviolet absorber and the dye compound; pages 2, 3, 8 of Katami).
Katami-Mizutani does not appear to explicitly disclose:
wherein the retardation layer is a sequential stack of a first retardation film, a second adhesive layer or a bonding layer, and a second retardation film;
the polarizing plate has a sequential stack of the polarizing film, the first adhesive layer, the second retardation film, the second adhesive layer, the first retardation film, and the third adhesive layer;
the first retardation film has an Re of 100 nm to 220 nm at a wavelength of 550 nm; and
the second retardation film has an Re of 225 nm to 350 nm at a wavelength of 550 nm.
Hasegawa is related to Katami-Mizutani with respect to manufacture of polarizing plates for display device.
Hasegawa teaches:
wherein the retardation layer is a sequential stack of a first retardation film, a second adhesive layer or a bonding layer, and a second retardation film 
the polarizing plate has a sequential stack of the polarizing film, the first adhesive layer, the second retardation film, the second adhesive layer, the first retardation film, and the third adhesive layer (polarizer 1 and first retardation layer 2 are bonded to each other via first adhesive layer 4, and first retardation layer 2 and second retardation layer 3 are bonded to each other via second adhesive layer 5, and when the retardation stack of Hasegawa is used as the retardation layer of Katami-Mizutani, it would have the claimed order of layers; paragraph [0029] and FIG. 1 of Hasegawa);
the first retardation film has an Re of 100 nm to 220 nm at a wavelength of 550 nm (retardation Re(550) of second retardation layer 3 [the retardation layer which is further away from the polarizing film] is from 80 nm to 180 nm, preferably from 90 nm to 170 nm, more preferably from 100 nm to 150 nm; paragraph [0041] and FIG. 1 of Hasegawa); and
the second retardation film has an Re of 225 nm to 350 nm at a wavelength of 550 nm (retardation Re(550) of first retardation layer 2 [the retardation layer which is closer to the polarizing film] is from 180 nm to 320 nm, preferably from 200 nm to 300 nm, more preferably from 200 nm to 280 nm; paragraph [0041] and FIG. 1 of Hasegawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the dual retardation layer configuration of Hasegawa for the retardation layer of Katami-Mizutani because such dual retardation layer configuration suppresses the unevenness of reflected light to improve visibility, as taught in paragraphs [0006], [0015], [0029] of Hasegawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872